John B. Robbins, Judge, dissenting. Many times a reversal of a criminal conviction is met with undeserved public criticism resulting from a lack of understanding that individual liberties guaranteed by our federal and state constitutions not only protect the best of us but the worst of us as well. Sometimes, however, criticism is deserved and public indignation justified. The result of the majority opinion today reverses the conviction of a man who apparently invited young girls to his apartment, doled out alcohol to make the girls more pliable, and recorded lewd acts for his and others’ viewing pleasure. This reversal rests on the failure to insert the exact date that the teenagers were in the apartment. Common sense tells us that this illegal activity occurred recendy and was likely continuing to occur. We do nothing to further the interests of the Fourth Amendment with the majority’s hyper-technical approach and by punishing the State with suppression in this instance. If the trial judge erred by finding probable cause to exist, the good-faith exception supports denial of suppression. After receiving a citizen complaint, the Hot Springs police officers did what they should have done. They investigated, obtained statements from persons with knowledge, prepared an affidavit in support of a request for a search warrant naming the sources of information, and presented the affidavit to a magistrate, Judge John Homer Wright, for a probable cause determination. Judge Wright concluded that the affidavit established probable cause for believing that pornographic photographs of minors were indeed located at the appellant’s residence. Today, four judges of our court hold that, notwithstanding these efforts of law enforcement to comply with supreme court rules and constitutional safeguards, Mr. George’s conviction must be reversed and the evidence seized may not be used against him in any subsequent trial. In arriving at this decision I submit that not only does the outcome appear unjust, but we resort to an unreasonable construction of constitutional standards to reach that result. I would affirm the suppression issue because the officers were entitled to place' good-faith reliance on the warrant. In reviewing a trial court’s ruling on a motion to suppress, we make an independent determination based on the totality of the circumstances, and reverse only if the ruling is clearly against the preponderance of the evidence. Chrobak v. State, 75 Ark. App. 281, 58 S.W.3d 387 (2001). Critical to this inquiry is the uniform rule that some mention of time must be included in the affidavit for a search warrant. Hartsfield v. State, 76 Ark. App. 18, 61 S.W.3d 190 (2001). Although the supreme court and this court have reversed cases based upon the failure of affidavits for search warrants to mention time, Herrington v. State, 287 Ark. 228, 697 S.W.2d 899 (1985), and Ulrich v. State, 19 Ark. App. 62, 716 S.W.2d 777 (1986), the appellate courts have also held that time can be inferred from the information in the affidavit. See Collins v. State, 280 Ark. 453, 658 S.W.2d 877 (1983); Fouse v. State, 73 Ark. App. 134, 43 S.W.3d 158 (2001). Time is crucial because a magistrate must know that criminal activity or contraband exists where the search is to be conducted at the time of the issuance of the warrant. Hartsfield v. State, supra. It is clear that the time that is critical is the time during which the criminal activity was observed. Id. For a search warrant to issue, evidence, either direct or circumstantial, must be provided to show that the contraband or evidence sought is likely to be found in the place to be searched. Yancey v. State, supra. In Herrington, our supreme court held that when the omission of any reference of time in the supporting affidavit is so complete that none can be inferred, a police officer’s reliance on the search warrant is unreasonable, i.e., the good-faith exception will not apply. See also Smith v. State, 79 Ark. App. 79, 84 S.W.3d 59 (2002). I am persuaded that in this case the time element can be inferred and that, therefore, the officers could legitimately rely on the issuance of the warrant by the magistrate, even if the magistrate was incorrect to find that probable cause existed. I refer back to the four corners of the affidavit as set forth in the majority opinion. On March 26, 2001, the officer swore out the affidavit; stating in it that there is “now” being concealed evidence associated with child pornography. The facts in the affidavit referred to a report to police on March 22, 2001, by a mother that her fourteen-year-old daughter revealed to her that appellant gave her and her friends alcohol and that while there the daughter saw nude photographs of other girls she “knows” to be fourteen or fifteen. The officer confirmed the mother’s report by interviewing the daughter, who confirmed the information and added that the photos were seen on appellant’s computer. The officer followed this up with an interview with the girl’s friend, who stated that she was also given alcohol by appellant and that she saw a nude video of another friend on appellant’s computer. There are at least two references to time — (1) the March 22 report of this illegal activity, followed by two interviews within four days thereafter of the teenage girls who were present in appellant’s apartment, and (2) the statement by the officer that there was “now being concealed” nude photos of girls presently known to be fourteen or fifteen. In Collins v. State, 280 Ark. 453, 658 S.W.2d 877 (1983), the supreme court expressed approval of denying a motion to suppress in the face of a failure to state a time of criminal activity where the affidavit recited that the contraband was “now” in the suspect’s possession and that the search was urgent, Coyne v. Watson, 282 F. Supp. 235 (D.C. Ohio 1967), and where the affidavit said that contraband was “recently” seen, coupled with the use of present tense as to the location of the contraband, Sutton v. State, 419 S.W.2d 857 (Tex. Crim.1967). In the present appeal, the affidavit stated that “there is now being concealed” pornographic evidence, and that one of the girls interviewed stated that she saw photos depicting “girls she knows to be fourteen or fifteen.” The context of the affidavit permits the inference of present tense, as was approved in Collins, supra. I also disagree with the majority opinion that the cases on “staleness” of probable cause have no relevance to this inquiry. In an internet pornography case on appeal to this court, we upheld the warrant in the face of a staleness argument even though the information came through the internet reportedly three months prior to the issuance of a search warrant. The court in Chrobak v. State, 75 Ark. App. 281, 58 S.W.3d 387 (2001) noted that “the tendency of pedophiles to retain child pornography for a long period of time minimized the lapse of time between information in the affidavit and the execution of a search warrant.” Id. at 294, 58 S.W.3d at 395. This court also held in Cardozo & Paige v. State, 7 Ark. App. 219, 646 S.W.2d 705 (1983), that when the criminal activity is of a continuing nature, one may utilize his or her common sense regarding the relative staleness of the information on which the warrant is sought. The supreme court in Gilbert v. State, 341 Ark. 601, 19 S.W.3d 595 (2000), reiterated and approved of the following rationale adopted in Cardozo: The likelihood that the evidence sought is still in place is a function not simply of watch and calendar but of variables that do not punch a clock: The character of the crime (chance encounter in the night or regenerating conspiracy?), of the criminal (nomadic or entrenched?), of the thing to be seized (perishable and easily transferable or of enduring utility to its holder?), of the place to be searched (mere criminal forum of convenience or secure operational base?), etc. Cardozo, 7 Ark. App. at 222, 646 S.W.2d at 707. While the issue in this case is whether probable cause ever arose, and not whether the State allowed the probable cause to become stale or evaporate, the situation is analogous. Probable cause to believe that the child pornography would be present is guided by the common-sense reason that pedophiles tend to retain child pornography for a long period of time. See Chrobak, supra. This kind of contraband is not a consumable like drugs but is more in the nature of a personal collection, unlikely to be removed. The trial judge recognized this in his findings when denying the motion to suppress. The totality of the circumstances, and reason, indicate that when an early teenage girl reports that appellant has given her alcohol and she has viewed pictures of naked peers on his computer, one may reasonably infer that this occurred in the recent past. See also Watson v. State, 308 Ark. 643, 826 S.W.2d 281 (1992). The majority is wrong when it states that one must rely on conjecture to decide when the contraband was possessed. Officers must be able to legitimately infer time of criminal activity, but they are not required to have a date certain in order to withstand scrutiny upon review. If we hold the general belief that child pornographers tend to keep their materials for long periods of time, see Chrobak, supra, and if we are permitted to use common sense to decide that teenage girls who are consuming alcohol at a man’s apartment probably were there within the recent past, we can reasonably infer that criminal activity had occurred and was continuing to occur until the warrant was executed. I submit that even if the time frame as analyzed by the magistrate was defective, the denial of the motion to suppress would survive under the Leon good-faith exception. The basis for the exclusionary rule is not to deter objectively reasonable law enforcement activity, such that in the ordinary case, an officer cannot be expected to question the magistrate’s probable-cause determination or his judgment that the form of the warrant is technically sufficient. Id. The purpose of the exclusionary rule is to punish wrongdoing by an officer. Suppression is appropriate only if the officer was dishonest or reckless in preparing the affidavit or could not have harbored an objectively reasonable belief in the existence of probable cause. See Crain v. State, 78 Ark. App. 153, 79 S.W.3d 406 (2002). In .making the probable-cause determination, we are liberal rather than strict. Bennett v. State, 345 Ark. 48, 44 S.W.3d 310 (2001). Highly technical attacks on warrants are not favored, see Watson v. State, 291 Ark. 358, 724 S.W.2d 478 (1987), and suppression should issue only if a violation is substantial, see Ark. R. CrimP. 16.2(e). I would affirm the denial of the motion to suppress because the officer could harbor an objectively reasonable belief that there was a legitimate inference of time in the affidavit to support probable cause for the issuance of the search warrant. Therefore, I dissent from the majority’s conclusion to the contrary. The majority’s holdings on the sufficiency of the evidence and speedy trial are correct, however, and as such, I would affirm appellant’s convictions. Pittman, J., joins.